Quinn, Chief Judge
(concurring in the result):
No objection was made by the defense to trial counsel’s use of the accused’s pretrial statement. The statement is not a confession as to any offense and consequently there was, in my opinion, no need on the part of the Government to demonstrate that it was obtained after preliminary advice to the accused regarding his right to remain silent or under circumstances in which such advice was unnecessary. See my dissent in United States v Lincoln, 17 USCMA 330, 38 CMR 128. On this basis, I join in the affirmance of the decision of the board of review.